            Case 4:19-cv-00013-DN-PK Document 27 Filed 05/10/19 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    FRIENDS OF CEDAR MESA,

            Plaintiff,                                          [PROPOSED] CONSOLIDATED
                                                                SCHEDULING ORDER IN AN
    v.                                                          ADMINISTRATIVE CASE UNDER
                                                                DUCivR 7-4
    U.S. DEPT. OF THE INTERIOR et al.,

            Defendants.                                         Case No. 4:19-cv-00013-DN-PK
                                                                Case No. 2:19-cv-00266-DN
    SOUTHERN UTAH WILDERNESS
    ALLIANCE,                                                   District Judge David Nuffer

            Plaintiff,                                          Magistrate Judge Paul Kohler

    v.

    DAVID BERNHARDT et al.,

            Defendants.



           Pursuant to Local Rule 7-4 (a)(5), and the Court’s May 6, 2019 Order Granting Motion to

Consolidate Related Cases,1 the parties to these consolidated cases jointly submit the following

proposed consolidated case schedule:




1
    Order Granting Motion to Consolidate Related Cases, docket no. 25, filed May 6, 2019.
        Case 4:19-cv-00013-DN-PK Document 27 Filed 05/10/19 Page 2 of 5




       1.      Agency Decision(s) Challenged:

               a.      Plaintiff Friends of Cedar Mesa challenges Federal Defendants’ Final

Environmental Assessment (EA), Finding of No Significant Impact (FONSI), Section 106

Cultural Resources Report, Decision Record, and subsequent lease issuances for the BLM Utah

March 2018 Lease Sale.

               b.      Plaintiff Southern Utah Wilderness Alliance challenges Federal

Defendants’ Final Environmental Assessment (EA), Finding of No Significant Impact (FONSI),

Decision Record, and subsequent lease issuances for the BLM Utah March 2018 Lease Sale, as

well as the Determination of NEPA Adequacy, Decision Record and lease issuance for the BLM

Utah December 2018 Lease Sale.

       2.      Plaintiffs’ Grounds for Challenging Agency Decision:

               a.      Plaintiff Friends of Cedar Mesa contends that Federal Defendants violated

the National Historic Preservation Act (NHPA) by failing, inter alia, to properly identify and

analyze the adverse effects to cultural resources in the lease area; violated the National

Environmental Policy Act (NEPA) by failing to take a “hard look” at the environmental impacts

of oil and gas leasing, failing to consider appropriate alternatives, and failing to prepare an

Environmental Impact Statement (EIS); and violated the Endangered Species Act (ESA) by

failing to initiate or reinitiate consultation over the impacts of the March 2018 lease sale. These

failures were arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. 5 U.S.C. § 706(2)(A).

               b.      Plaintiff Southern Utah Wilderness Alliance (SUWA), contends that

Federal Defendants violated the National Environmental Policy Act (NEPA) by failing to
        Case 4:19-cv-00013-DN-PK Document 27 Filed 05/10/19 Page 3 of 5




analyze or disclose (1) reasonably foreseeable downstream greenhouse gas (GHG) emissions that

will result from development of the leases, and (2) cumulative impacts of its leasing decisions to

national monuments and cultural resources, among other resource values. SUWA also contends

that Federal Defendants violated NEPA and the Federal Land Policy and Management Act by

unlawfully restricting public opportunities to participate in the December 2018 lease sale. These

failures were arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. 5 U.S.C. § 706(2)(A).

       3.      Agency’s Reasons in Support of Agency Decision: The Bureau of Land

Management’s May 17, 2018 Decision Record (“DR”), Finding of No Significant impact, and

the February 5, 2019 Determination of NEPA Adequacy (“DNA”) authorizing BLM to issue oil

and gas leases were not arbitrary and capricious because the DR and DNA were based on

information and evidence that complied with its obligations under NEPA, NHPA, the

Endangered Species Act, and the Mineral Leasing Act, among other things. Moreover, Plaintiffs

request that this Court declare unlawful and set aside the Environmental Assessment and other

documents that were prepared to assist BLM make its final leasing decision do not constitute

“final agency action,” which is a jurisdictional prerequisite to waive the United States’ sovereign

immunity under 5 U.S.C. § 702. Therefore, this court should affirm BLM’s May 17, 2018 and

February 5, 2019 decisions in their entirety.

       4.      Dates of Filing of Relevant Documents:

               Administrative Record: 7/15/2019

               Motion to Amend Complaint: 7/26/2019

               Amended Agency Statement: 8/5/2019
        Case 4:19-cv-00013-DN-PK Document 27 Filed 05/10/19 Page 4 of 5




       5.      Objections to contents of administrative record shall be filed by: 09/13/2019.

       6.      Response to objections to administrative record shall be filed by: 14 days from the

date of Plaintiff’s motion.

       7.      Plaintiff shall file their respective “Opening Briefs” by: 10/8/2019 or 45 days

after the resolution of any objections to, or supplementations to, the record, whichever is later.

       8.      Defendants shall file a consolidated “Opposition Brief” by: 11/8/2019 or 28 days

from the filing of Plaintiff’s Opening Brief, whichever is later.

       9.      Plaintiffs may file their respective “Reply Briefs” no later than: 11/29/2019 or 14

days from the filing of the agency’s Opposition Brief, whichever is later.

       10.     Oral argument on the parties’ briefs is scheduled for: ____/____/2019

       Amendments to this scheduling order shall only be approved for good cause shown.



       DATED this _____ day of May 2019.



                                              BY THE COURT

                                              _______________________________
                                              David Nuffer
                                              United States District Judge


APPROVED:


/s/ Sarah Stellberg_______
Counsel for Plaintiff Friends of Cedar Mesa
SARAH STELLBERG
TODD C. TUCCI

/s/ Landon Newell_______
Counsel for Plaintiff Southern Utah Wilderness Alliance
        Case 4:19-cv-00013-DN-PK Document 27 Filed 05/10/19 Page 5 of 5




LANDON NEWELL
STEPHEN BLOCH

JOHN W. HUBER
United States Attorney

/s/ Melina Shiraldi_______
MELINA SHIRALDI
JARED C. BENNETT
Assistant United States Attorneys
